                                                                    Case 2:15-cv-01021-RFB-DJA Document 103 Filed 12/22/20 Page 1 of 3




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8                                      UNITED STATES DISTRICT COURT
                                                            9                                          DISTRICT OF NEVADA
                                                            10    BANK OF AMERICA, N.A.,                            Case No.: 2:15-cv-01021-RFB-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                      JOINT STATUS REPORT
                                                                                     Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                      AND
                                                                  v.
AKERMAN LLP




                                                            13                                                      STIPULATION AND ORDER TO
                                                                  SFR INVESTMENTS POOL 1, LLC;                      CONTINUE STAY OF LITIGATION
                                                            14    SOUTHERN HIGHLANDS COMMUNITY
                                                                  ASSOCIATION; DOE INDIVIDUALS I-X,                 (SECOND REQUEST)
                                                            15
                                                                  inclusive; and ROE CORPORATIONS I-X,
                                                            16    inclusive;

                                                            17                       Defendants.
                                                            18    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            19
                                                                                     Counter/Cross Claimant,
                                                            20

                                                            21    v.

                                                            22    BANK OF AMERICA, N.A., a national
                                                                  association; KB    HOME   MORTGAGE
                                                            23    COMPANY, a foreign corporation; RYAN
                                                                  MURPHY, an individual,
                                                            24

                                                            25                       Counter/Cross Defendants.

                                                            26

                                                            27                Bank of America, N.A. (BANA), SFR Investments Pool 1, LLC (SFR), and Southern
                                                            28   Highlands Community Association (Southern Highlands), by and through their counsel of record,

                                                                 52929565;1
                                                                    Case 2:15-cv-01021-RFB-DJA Document 103 Filed 12/22/20 Page 2 of 3




                                                            1    stipulate and agree to continue the stay of proceedings for an additional 90 days. In support of this

                                                            2    stipulation, the parties represent as follows:

                                                            3                 1.   On June 4, 2020, the parties filed a stipulation and order to vacate the dispositive

                                                            4    motion deadline and reinstate the litigation stay for 90 days.

                                                            5                 2.   As part of the stipulation, the parties indicated BANA and SFR had reached a

                                                            6    settlement in principle, which had been executed, but required additional time for SFR to perform a

                                                            7    condition precedent to the settlement.

                                                            8                 3.   The parties further noted BANA and Southern Highlands were continuing to explore
                                                            9    the potential for settlement.

                                                            10                4.   The property in this case is part of a more global settlement between BANA and SFR,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   involving a significant number of cases. Due to the COVID-19 pandemic, the parties to the settlement
                      LAS VEGAS, NEVADA 89134




                                                            12   have agreed to extend the time for performance.
AKERMAN LLP




                                                            13                5.   The parties therefore agree to continue the stay of proceedings for 90 days. This will

                                                            14   afford BANA and SFR additional time to finalize the settlement without incurring extra expenses or

                                                            15   burdening the court. The parties are aware of the extended time resolving this matter has taken and

                                                            16   appreciate the court's patience.

                                                            17                6.   The parties agree any party may move to lift the stay during the 90 days this matter is

                                                            18   stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the stay

                                                            19   during the 90 days the matter is stayed pursuant to this stipulation.

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                    2
                                                                 52929565;1
                                                                    Case 2:15-cv-01021-RFB-DJA Document 103 Filed 12/22/20 Page 3 of 3




                                                            1                 7.     This is the parties' second request for a stipulation to continue the stay of proceedings

                                                            2    and is not intended to cause any delay or prejudice to any party.

                                                            3                 DATED this 3rd day of September, 2020.

                                                            4
                                                                    AKERMAN LLP                                            KIM GILBERT EBRON
                                                            5

                                                            6       /s/ Nicholas E. Belay, Esq.                            /s/ Diana S. Ebron, Esq.
                                                                    ARIEL E. STERN, ESQ.                                   DIANA S. EBRON, ESQ.
                                                            7       Nevada Bar No. 8276                                    Nevada Bar No. 10580
                                                                    NICHOLAS E. BELAY, ESQ.                                JACQUELINE A. GILBERT, ESQ.
                                                            8       Nevada Bar No. 15175                                   Nevada Bar No. 10593
                                                                    1635 Village Center Circle, Suite 200                  CHANTEL M. SCHIMMING, ESQ.
                                                            9       Las Vegas, NV 89134                                    Nevada Bar No. 8886
                                                                                                                           7625 Dean Martin Drive, Suite 110
                                                            10      Attorneys for Bank of America, N.A.                    Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                             Attorneys for SFR Investments Pool 1, LLC
                                                                    LIPSON NEILSON P.C.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13      /s/ Amanda A. Ebert, Esq.
                                                                     KALEB D. ANDERSON, ESQ.
                                                            14      Nevada Bar No. 7582
                                                                    AMANDA A. EBERT, ESQ.
                                                            15      Nevada Bar No. 12731
                                                                    9900 Covington Cross Dr., Ste. 120
                                                            16      Las Vegas, Nevada 89144
                                                            17
                                                                    Attorneys for Southern Highlands Community
                                                            18      Association

                                                            19

                                                            20                                                       ORDER

                                                            21                Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is

                                                            22   continued for an additional 90 days. The parties are to file a status report within 90 days of the issuance

                                                            23   of this order.

                                                            24                IT IS FURTHER
                                                                              DATED   this ___ ORDERED     that the2020.
                                                                                               day of September,    parties shall file a status report by January 5, 2021.

                                                            25

                                                            26                                                                                              ____
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                            27
                                                                                                                            Case No.: 2:15-cv-01021-RFB-DJA
                                                            28                                                                 DATED this 22nd day of December, 2020,
                                                                                                                       3
                                                                 52929565;1
